Citation Nr: 0634004	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-31 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 28, 2003 
for special monthly pension based on aid and attendance, for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.  
He died in January 2004.  The appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

Prior to the veteran's death in January 2004, he had pending 
a claim for special monthly pension (SMP) based on the need 
for aid and attendance.  In the March 2004 rating decision, 
the RO granted accrued benefits to the appellant, 
specifically SMP based on the veteran being in need for aid 
and attendance effective July 28, 2003.  The appellant 
expressed disagreement with the effective date of the grant 
of SMP for the purpose of accrued benefits and subsequently 
perfected an appeal.  

In October 2005, the Board granted the appellant's motion to 
advance her appeal on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2006).  In October 2005, the Board remanded the 
claim for further development.  A supplemental statement of 
the case (SSOC) was issued by the VA Appeals Resource Center 
in August 2006 which continued the previous denial of an 
effective date earlier than July 28, 2003, for SMP based on 
aid and attendance, for the purpose of accrued benefits.  
The issue is once again before the Board.




FINDINGS OF FACT

1.  The veteran's claim for SMP was received by VA on July 
28, 2003.

2.  During the pendency of his claim, the veteran died in 
January 2004.

3.  In March 2004 rating decision, the RO granted accrued 
benefits for SMP based on the veteran being in need for aid 
and attendance effective July 28, 2003.

4.  A review of the claims file does not reflect that the 
veteran had a formal or informal claim for SMP pending prior 
to July 28, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to July 28, 2003 for 
the grant of SMP based on aid and attendance for accrued 
benefits purposes have not been met.  38 U.S.C.A. §§ 5110, 
5121 (West 2002); 38 C.F.R. §§ 3.401, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an earlier effective date for the 
grant of SMP based on aid and attendance for accrued benefits 
purposes.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to the Board's October 2005 remand the RO 
informed the appellant of VA's duty to assist her in the 
development of her claim in a letter dated in November 2005, 
which was specifically intended to address the requirements 
of the VCAA.  Although the letter was addressed to the 
deceased veteran, the letter clearly was intended to address 
the appellant's claim, and in fact the appellant responded to 
that letter.  The November 2005 VCAA letter from the RO told 
the appellant about the need for evidence that could 
substantiate her earlier effective date claim.   Accordingly, 
the appellant was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the appellant, she was 
specifically advised in the November 2005 VCAA letter to 
identify the dates and places of VA treatment.  

As for evidence to be obtained by VA, in the November 2005 
VCAA letter, the appellant was informed that VA would obtain 
reports of any identified VA treatment.

Furthermore, in the November 2005 VCAA letter, the RO 
specifically informed the appellant to submit any evidence in 
her possession that pertained to her claim.  The VCAA letters 
thus complied with the requirement of 38 C.F.R. § 3.159(b)(1) 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim because the 
letters informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was adjudicated by the RO prior to the 
VCAA notice.  However, the appellant's claim was 
readjudicated by the AMC following the issuance of the VCAA 
letter in November 2005, and after that the appellant was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC issued in August 2006.  The Board 
accordingly finds that there is no prejudice to the appellant 
in the timing of the VCAA notice.  Moreover, the appellant 
has not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  As will be discussed 
below, the outcome of this case revolves around material 
already contained in the claims folder at the time of the 
veteran's death.
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She has 
retained the services of a representative.  She has not 
requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of his or her 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2006); see also Jones 
v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

SMP based on the need for aid and attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. 1521 (West 2002).

Under 38 C.F.R. § 3.351(b) (2006), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2006).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment. It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2006).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).



Effective dates - aid and attendance or housebound pension 
benefits

Unless specifically provided otherwise in the statute, the 
effective date of an evaluation and award of pension shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

However, a specific regulation applies to the effective date 
of awards of aid and attendance or housebound pension 
benefits payable to a veteran.  See 38 C.F.R. § 3.401 (2006).  
Awards of pension or compensation payable to or for a veteran 
will be effective as follows regarding aid and attendance and 
housebound benefits:

(1) Except as provides in 38 C.F.R. § 3.400(o)(2) [which 
applies to claims regarding increased disability compensation 
and thus is not applicable in this case], the date of receipt 
or the date when entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  

(2) Date of departure from hospital, institution, or 
domiciliary

38 C.F.R. § 3.401(a)(1)-(2) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2006).

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

If a formal claim for pension has previously been allowed, a 
report of examination or hospitalization can be accepted as 
an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b) (2006).  The date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim for increased pension benefits when a claim 
specifying that benefit is received within one year from the 
date of such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1) (2006).  The date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2006).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  38 
C.F.R. § 3.157(b)(3) (2006).

Factual background

In a May 1992 rating decision, nonservice-connected 
disability pension benefits were granted to the veteran, 
effective March 17, 1992.

From September 13, 2002, to October 1, 2002, the veteran was 
hospitalized at a private facility for respiratory failure, 
right lower lobe pneumonia requiring intubation, and 
mechanical ventilation.  He underwent a tracheotomy during 
that hospitalization.  

On July 28, 2003, the RO received a facsimile transmission of 
a statement of the veteran.  That statement was dated July 
25, 2003.  In that statement, the veteran requested "extra 
special monthly pension."  He stated that he underwent a 
tracheotomy in September 2002.

In January 2004, the veteran died.  The appellant filed a 
claim for accrued benefits later that month.  In the March 
2004 rating decision, the RO granted accrued benefits for SMP 
based on the veteran being in need for aid and attendance 
effective July 28, 2003, the date of receipt of the veteran's 
claim for SMP.  The appellant expressed disagreement with the 
effective date of the grant of SMP for the purpose of accrued 
benefits and subsequently perfected an appeal.  

Analysis

The RO assigned an effective date of July 28, 2003 for the 
grant of SMP based on the claim for SMP was received on that 
day.  The appellant seeks an earlier effective date.  In 
particular, she argues that earlier effective date is 
warranted because the veteran filed a claim for SMP in 
October 2002.

For reasons expressed immediately below, the Board finds that 
entitlement to an effective date for SMP earlier than that 
currently assigned, July 28, 2003, is not demonstrated.

This case hinges upon whether the veteran filed a formal 
claim for SMP prior to July 28, 2003, as contended by the 
appellant, or whether there was an informal claim for SMP 
prior to July 28, 2003.  The applicable statutory and 
regulatory provisions require that VA look to all 
communications from a claimant which may be interpreted as 
applications or claims, formal and informal, for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2006); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board is required under 
statute and regulation to evaluate the evidence of record 
dating back one year before the claim's filing to determine 
whether the veteran's unemployability due to service-
connected disabilities was ascertainable within on year 
before he submitted his formal claim].  

The first matter is whether the veteran had an unadjudicated 
formal claim pending prior to July 28, 2003, as is contended 
by the appellant.  After a thorough review of the file, the 
board can identify is no communication to VA from the veteran 
or a representative of the veteran which can be interpreted 
as a claim for SMP and which was received by VA prior to July 
28, 2003.  

In September 2004, the appellant submitted a copy of a 
statement from the veteran dated on October 3, 2002, in which 
he requested SMP.  The appellant and her representative argue 
that the RO received this statement in October 2002 and lost 
it.  
They have, however, submitted no evidence of submission of 
such document to VA.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that there is a 
presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  The presumption is not absolute; it may be rebutted 
by the submission of clear evidence to the contrary.  Once 
clear evidence is submitted, VA is no longer entitled to the 
benefit of the presumption and the burden shifts to VA to 
establish that a government official properly discharged his 
or her official duties.

The Board's review of the entire record at the time of the 
veteran's death reflects that a formal claim was not filed 
prior to July 28, 2003.  As to the appellant's and her 
representative's assertions that the veteran filed a claim 
for SMP in October 2002, it is presumed that if the VA 
received the veteran's claim in October 2002, the claim would 
have been associated with his claims file.  The appellant's 
and her representative's mere uncorroborated allegations of 
negligence on the part of VA personnel in allegedly losing 
the claim do not constitute clear evidence to the contrary.  
The presumption of regularity has not been rebutted.  The 
Board accordingly finds that the veteran did not file a 
formal claim for SMP until July 28, 2003.

As for an informal claim, neither the appellant nor her 
representative has identified an informal claim that was 
filed prior to July 28, 2003.  In particular, the appellant 
has not identified with specificity any VA treatment records 
that could be construed as an informal claim for SMP.  
Nonetheless, the Board has carefully reviewed the file in an 
effort to identify an informal claim.

The only medical record prior to July 28, 2003 which even 
remotely stands for the proposition that the veteran required 
aid and attendance is the report of the September-October 
2002 private hospitalization, which was evidently received in 
December 2003.  This hospitalization report, however, does 
not indicate that the veteran was in need of aid or 
attendance or was housebound at the time of his discharge.  
Rather, he was noted to have "improved rapidly in ability to 
ambulate and endurance."   Moreover, an undated follow-up 
report showed that the veteran was able to travel and could 
leave home without assistance, although he usually had 
assistance; and that he was able to attend to the needs of 
nature unassisted.   

The Board's review of the entire record thus reflects that an 
informal claim was not filed prior to July 28, 2003.  
Therefore, in the absence of a formal or informal claim prior 
to July 28, 2003, the date of the claim for SMP based on the 
need for aid and attendance remains July 28, 2003.

The Board has considered whether 38 C.F.R. § 3.401(a)(1) 
provides an effective date earlier than the date of receipt 
of the claim based on a retroactive award of basic pension 
benefits.  38 C.F.R. § 3.401(a) provides that if there is a 
retroactive award of award of the basic pension benefits, 
then the higher amount for aid and attendance would also be 
payable retroactively.  That is not the case here.  This part 
of the regulation does not provide for an earlier effective 
date of additional aid and attendance benefits where pension 
benefits have already been awarded.  In this case, basis 
pension benefits were awarded in the May 1992 rating decision 
effective March 17, 1992, the date of receipt of the claim 
for basic pension benefits.

The Board has also considered whether 38 C.F.R. § 3.401(a)(2) 
provides an effective date earlier than the date of receipt 
of the claim.  Although the evidence of record in the claims 
file at the time of the veteran's death reflects that he was 
discharged from a private hospital on October 1, 2002, 
38 C.F.R. § 3.401(a)(2) does not apply in this case.  
38 C.F.R. § 3.552 provides that in certain circumstances 
increased pension for aid and attendance shall be 
discontinued while a veteran is hospitalized.  The Board 
finds that the 38 C.F.R. § 3.401(a)(2) only applies to cases 
where 38 C.F.R. § 3.552 is applicable - that is, where a 
veteran is hospitalized subsequent to a grant of SMP based on 
aid and attendance.  Therefore, 38 C.F.R. § 3.401(a)(2) does 
not apply in this case since the veteran was hospitalized 
prior to the date of receipt of his claim.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of SMP based on aid and attendance for 
accrued benefits purposes is July 28, 2003, the date of 
receipt of the veteran's claim for SMP based on aid and 
attendance.


ORDER

Entitlement to an effective date earlier than July 28, 2003, 
for SMP based on aid and attendance, for the purpose of 
accrued benefits, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


